DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang et al (US 2018/0184378 A1).
Regarding claims 1 and 9, Fang discloses a wireless transmit/receive unit (WTRU) (Fig. 2) comprising: 
a processor (Fig. 2, processor 210) configured to generate a protocol data unit (PDU) (Fig. 3B) including a first preamble (Fig. 3B, legacy preamble), a first 802.11 protocol preamble (Fig. 3B, HE preamble), and first 802.11 protocol data on one or more resource units (RUs) of a first 802.11 protocol (Fig. 3B, resource unit 1 – OFDMA signal, resource unit 2 – OFDMA signal, resource unit 8 – OFDMA signal and resource unit 9 – OFDMA signal) and to generate a second 802.11 protocol preamble (Fig. 5, LP-WU preamble 506) and second 802.11 protocol data on the one or more RUs (Fig. 3B, resource unit 5 – LP WU data and Fig. 5, LP-WU payload.  LP WUR is 802.11ba protocol), wherein the second 802.11 protocol preamble and the second 802.11 protocol data overlap in time with the first 802.11 protocol preamble (61st paragraph preamble portion 506 corresponds to the preamble portion 306 and it has a bandwidth for the entire symbol.  Herein, 802.11ba is overlapped with 802.11ax); and 
th paragraph, LP-WU signal in resource unit 5 is OOK modulated sequence of bit values).  

Regarding claims 2 and 10, Fang discloses that wherein the second 802.11 protocol preamble and the second 802.11 protocol data are arranged by the WTRU without overlap in time with the first 802.11 protocol preamble (3B, RU 5 is not overlapped with HE preamble).

Regarding claims 3 and 11, Fang discloses that wherein the second 802.11 protocol preamble and the second 802.11 protocol data are arranged by the WTRU completely within the one or more RUs of the first 802.11 protocol (Fig. 3B, LP-WU is arranged within RU 5).  

Regarding claims 4 and 12, Fang discloses that wherein the first preamble, the first 802.11 protocol preamble, and the first 802.11 protocol data are part of an 802.1lax physical layer convergence procedure (PLCP) PDU (PPDU) (Fig. 3A).  

Regarding claims 5 and 13, Fang discloses that wherein the first 802.11 protocol is 802.1lax (Fig. 3A) and the second 802.11 protocol data is 802.11ba (Fig. 5.  Herein, LP-WUR is 802.11ba standard).

Regarding claims 6 and 14, Fang discloses that wherein the processor is further configured to determine shaping sequences such that a time domain response of OOK symbols of the second 802.11 protocol data after an inverse discrete Fourier transform (IDFT) does not overlap with an 802.1lax orthogonal 

Regarding claims 7 and 15, Fang discloses that wherein a subset of the shaping sequences is a based on the second 802.11 protocol data or OOK symbols related to the second 802.11 protocol data (Fig. 7, block 702, OOK modulated signal).

	Regarding claims 8 and 16, Fang discloses that wherein the processor is further configured to blank OOK symbols associated with the second 802.11 protocol preamble and the second 802.11 protocol data during a cyclic prefix (CP) portion of the transmission of the first 802.11 protocol preamble and the first 802.11 protocol data (Fig. 7, block 702, OFDMA signal includes OFDMA symbols interspersed with nulls to define OOK modulated signal).

Conclusion
Sahin et al (US 2020/0059342 A1), same assignee, discloses WUR transmission within 802.11 PDU.
Lim et al (US 2019/0268192 A1) discloses receiving WUR signal in WLAN system.
Min et al (US 2017/0280498 A1) discloses WUR transmission in time division multiplexing in OFDMA based 802.11ax.
Wang et al (US 2019/0364505 A1), same assignee, discloses power saving for WUR.
Lee et al (US Patent No. 10,129,064 B2) discloses WUR transmission.
Fang et al (US 2018/0184378 A1) discloses generating OFDM packet with both OFDMA signal and low power wake up signal.
Azizi et al (US 2018/0091344 A1) discloses utilizing DC nulls in transmission of low power wake up packets.
Azizi et al (US 2018/0183905 A1) discloses multiplexing a low power wake up signal with an OFDMA signal.
Azizi et al (US 2018/0092036 A1) discloses transmitting wake up packets within 802.11ax OFMDA 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472